Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Arguments filed 4 October 2021 have been fully considered, but are moot in view of a new rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1-2, 4-5, 7-9, 10-11, 13, 15, 17-18 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Xu (WO 2019.114334) in view of Murayama (US 2006.0290616).
Regarding claim 1, Xu disclose:
A pixel circuit, comprising: at least one pixel comprising: a first light emitting diode comprising a first terminal and a second terminal, wherein the first terminal of the first light emitting diode is configured to receive a voltage signal via a first sub-line, and the second terminal of the first light emitting diode is configured to receive a first current signal, wherein an illumination of the first light emitting diode is determined based on the voltage signal and the first current signal; a second light emitting diode comprising a first terminal and a second terminal, wherein the first terminal of the second light emitting diode is configured to receive the voltage signal via a second sub-line, and the second terminal of the second light emitting diode is configured to receive a second current signal, wherein an illumination of the second light emitting diode is determined based on the voltage signal and the second current signal; and a third light emitting diode comprising a first terminal and a second terminal, wherein the first terminal of the third light emitting diode is configured to receive the voltage signal via a third sub-line, and the 3second terminal of the third light emitting diode is configured to receive a third current signal, wherein an illumination of the third light emitting diode is determined based on the voltage signal and the third current signal; wherein the first sub-line, the second sub-line and the third sub-line are arranged separately in a vertical direction perpendicular to a horizontal direction in which the first light emitting diode, the second light emitting diode and the third light emitting diode are arranged (see Fig. 3; pg. 4-5; pixel 11 with first LED R11, second LED G11, third LED B11; first, second third sublines VCC1, VCC2, VCC3; first, second, third current IC3, IC3, IC3; where 
Xu is not explicit as to, but Murayama disclose:
wherein the first terminal is a cathode terminal and the second terminal is an anode terminal (see Fig. 6, [0048-0049] where the cathode receives a voltage and the anode receives the current signal). 
Therefore, before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to combine the known techniques of Murayama to that of Xu, to predictably switch the orientation of the LED, as needed, which is a well-known technique to one of ordinary skill in the art (and wholly consistent with applicant’s specification at [0024] of the PG Pub)
Regarding claim 2, the rejection of claim 1 is incorporated herein. Xu further disclose:
the pixel circuit is applied to a display panel (see Fig. 1; display panel 101). 
Regarding claim 4, Xu disclose:
A pixel circuit comprising: a first pixel comprising a first light emitting diode, a second light emitting diode, and a third light emitting diode, wherein each of the first light emitting diode, the second light emitting diode, and the third light emitting diode comprises a first terminal and a second terminal; a first driving circuit coupled to the first terminal of the first light emitting diode, the first terminal of the second light emitting diode, and the first terminal of the third light emitting diode via at least one first line and configured to output a voltage signal to the first terminal of the first light emitting diode, to 4the first terminal of the second light emitting diode, and to the first terminal of the third light emitting diode via the at least one first line, wherein the at least one first line comprises a first sub-line, a second sub-line, and a third sub-line, the first driving circuit is coupled to the first terminal of the first light emitting diode via the first sub-line, coupled to the first terminal of the second light emitting diode via the second sub-line, and coupled to the first terminal of the third light emitting diode via the third sub-line, and the first sub-line, the second sub-line and the third sub-line are arranged separately in a 
Xu is not explicit as to, but Murayama disclose:
wherein the first terminal is a cathode terminal and the second terminal is an anode terminal (see Fig. 6, [0048-0049] where the cathode receives a voltage and the anode receives the current signal). 
Therefore, before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to combine the known techniques of Murayama to that of Xu, to predictably switch the orientation of the LED, as needed, which is a well-known technique to one of ordinary skill in the art (and wholly consistent with applicant’s specification at [0024] of the PG Pub)
Regarding claim 5, the rejection of claim 4 is incorporated herein. Xu further disclose:
a second pixel comprising a fourth light emitting diode, a fifth light emitting diode, and a sixth light emitting diode, wherein each of the fourth light emitting diode, the fifth light emitting diode, and the sixth light emitting diode comprises a first terminal and a second terminal, wherein the first driving circuit 19is coupled to the first terminal of the fourth light emitting diode, the first terminal of the fifth light emitting diode, and the first terminal of the sixth light emitting diode via the at least one first line, wherein the second driving circuit is coupled to the second terminal of the fourth light emitting diode via a fifth line, coupled to the second terminal of the fifth light emitting diode via a sixth line, and 
Regarding claim 7, the rejection of claim 6 is incorporated herein. Xu further disclose:
wherein a same row of a plurality of the first light emitting diodes having a same color light are coupled to the first driving circuit via the first sub-line (see Fig.3 ; VCC1 to R11, R1m, VCC2 to G11, G1m; VCC3 to B11, B1m)
Regarding claim 8, the rejection of claim 4 is incorporated herein. Xu further disclose:
the pixel circuit is applied to a display panel (see Fig. 3; display panel 101)
Regarding claim 10, Xu disclose:
A pixel circuit, comprising: at least one pixel comprising: a first light emitting diode comprising a first terminal and a second terminal and is corresponding to a first voltage threshold value; a second light emitting diode comprising a first terminal and a second terminal and is corresponding to a second voltage threshold value; and a third light emitting diode comprising a first terminal and a second terminal and is corresponding to a third voltage threshold value; a first driving circuit configured to output a voltage signal to the first terminal of the first light emitting diode via a first sub-line, to the first terminal of the second light emitting diode via a second sub-line, and to the first terminal of the third light emitting diode via a third sub-line, wherein the first sub-line, the second sub-line and the third sub-line are arranged separately in a vertical direction perpendicular to a horizontal direction in which the first light emitting diode, the second light emitting diode and the third light emitting diode are arranged; and a second driving circuit configured to output a first current signal to the second terminal of the first light emitting diode, wherein in response to the voltage signal and the first current signal, a first voltage difference is established across the first terminal of the first light emitting diode and the second terminal of the first light emitting diode, wherein the first voltage different and the first voltage threshold value are configured to determine an illumination of the first light emitting diode (see Fig. 3; pg. 4-5; pixel 11 with first LED R11, second LED G11, third LED B11; first, second third sublines VCC1, VCC2, VCC3; first, second, third current IC3, IC3, IC3; where subline are arrange separately in a perpendicular arrangement to LEDs that produce light based on voltages and current signals; where drive circuit VCC/SCAN to send voltage signals; second drive circuit 103 coupled to other terminal). 
Xu is not explicit as to, but Murayama disclose:
wherein the first terminal is a cathode terminal and the second terminal is an anode terminal (see Fig. 6, [0048-0049] where the cathode receives a voltage and the anode receives the current signal). 
Therefore, before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to combine the known techniques of Murayama to that of Xu, to predictably switch the orientation of the LED, as needed, which is a well-known technique to one of ordinary skill in the art (and wholly consistent with applicant’s specification at [0024] of the PG Pub
Regarding claim 11, the rejection of claim 10 is incorporated herein. Xu further disclose:
the second driving circuit is configured to output a second current signal to the second terminal of the second light emitting diode, wherein in response to the voltage signal and the second current signal, a second voltage difference is established across the first terminal of the second light emitting diode and the second terminal of the second light emitting diode, wherein the second voltage different and the second voltage threshold 21value are configured to determine an illumination of the second light emitting diode (see Fig. 3; pg. 4-5; second pixel 1m with respective LEDs R1m, G1m, B1m with respective connected lines)
Regarding claim 13, the rejection of claim 11 is incorporated herein. Xu further disclose:
the second driving circuit is configured to output a third current signal to the second terminal of the third light emitting diode, wherein in response to the voltage signal and the third current signal, a third voltage difference is established across the first terminal of the third light emitting diode and the 
Regarding claim 15, the rejection of claim 13 is incorporated herein. Xu further disclose:
the second driving circuit transmits the first current signal to the second terminal of the first light emitting diode via a second line, transmits the second current signal to the second terminal of the second light emitting diode via a third line, and transmits the third current signal to the second terminal of the third light emitting diode via a fourth line (see Fig. 3; page 4-5; current travels to respective pixels via vertical supply lines)
Regarding claim 17, the rejection of claim 13 is incorporated herein. Xu further disclose:
an illumination change of the first light emitting diode is associated with a first current change of the first light emitting diode, an illumination change of the second light emitting diode is associated with a second current change of the second light emitting diode, and an illumination change of the third light emitting diode is associated with a third current change of the third light emitting diode (see Fig. 3; page 4-5; current travels to respective pixels via vertical supply lines)
Regarding claim 18, the rejection of claim 10 is incorporated herein. Xu further disclose:
the pixel circuit is applied to a display panel (see Fig. 3; display panel 101)

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu and Murayama in view of Xie (US 2016.0358528).
Regarding claim 16, while claim 5 of Xu describes a minimum voltage thresholds are used to light the red, green and blue LEDs normally, however Xu and Murayama are not explicate as to, but Xie disclose:

Therefore, before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to combine the known techniques of Xie to that of Xu, to predictably provide for a faster, more consistent turn on times for the display unit pixels. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913.  The examiner can normally be reached on Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/kenneth bukowski/Primary Examiner, Art Unit 2621